IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0558
                               Filed March 18, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

IAN LEE LEIB,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Audubon County, Craig M.

Dreismeier, Judge.



      Ian Leib appeals his conviction for possession of methamphetamine with

intent to deliver. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                         2


DOYLE, Judge.

       Ian Leib appeals his conviction for possession of methamphetamine with

intent to deliver.   He contends his trial counsel was ineffective by failing to

challenge evidence discovered during an illegal search of his pocket.1 We review

this claim de novo. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012).

       To succeed on an ineffective-assistance claim, a defendant must show

counsel breached a duty and prejudice resulted. See State v. Graves, 668 N.W.2d
860, 869 (Iowa 2003). Counsel breaches a duty if counsel’s performance is not

objectively reasonable. See State v. Ortiz, 905 N.W.2d 174, 183 (Iowa 2017). We

generally   preserve    ineffective-assistance   claims   for   postconviction-relief

proceedings to allow the parties to develop the record on the defendant’s claims

and provide trial counsel the opportunity to respond. See State v. Haas, 930
N.W.2d 699, 703 (Iowa 2019). Without additional evidence about what the officers

involved in the search knew and when they knew it, the record is insufficient to

resolve Leib’s claim on direct appeal. We preserve it for a postconviction-relief

proceeding. See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010).

       Leib also challenges the sufficiency of the evidence supporting his

conviction for possession of methamphetamine with intent to deliver. We review

this claim for correction of errors at law. See State v. Huser, 894 N.W.2d 472, 490

(Iowa 2017). In doing so, we review the record in the light most favorable to the

State, including all reasonable inferences that may be fairly drawn. See id. We


1Because amendments to Iowa Code section 814.7, which prohibit consideration
of ineffective-assistance-of counsel claims on direct appeal, do not apply to cases
pending on July 1, 2019, we may consider this issue. See State v. Macke, 933
N.W.2d 226, 235 (Iowa 2019).
                                           3

affirm if substantial evidence supports the conviction. See State v. Harris, 891
N.W.2d 182, 186 (Iowa 2017). “Evidence is substantial if it would convince a

rational trier of fact the defendant is guilty beyond a reasonable doubt.” Id. (citation

omitted).

       Leib does not dispute that he possessed methamphetamine. Instead, he

challenges the finding that he had intent to deliver it. Leib acknowledges a special

agent with the Iowa Division of Narcotics Enforcement testified that the amount of

methamphetamine in Leib’s possession was consistent with distribution. But he

notes the agent also testified that the amount was not “extremely uncommon” for

a methamphetamine user to carry. The agent also testified that when that amount

is for personal use, it is typically kept in one package or one type of container. In

contrast, the amount Leib was carrying was packaged into three separate bags,

two of which weighed the typical amount sold by a street-level dealer. Leib argues

that this “could simply be an indication that [he] recently purchased the drugs for

personal use and was arrested before he consumed his personal stash of

methamphetamine.” But this was a determination for the jury to make. See State

v. Shanahan, 712 N.W.2d 121, 135 (Iowa 2006) (noting that weighing the evidence

is the function of the jury). Although the evidence may support a finding that Leib

was carrying methamphetamine for his personal use, substantial evidence

supports the conclusion the jury reached, especially when viewed in the light most

favorable to the State. We affirm.

       AFFIRMED.